DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 17-20 and new claims 21-30 in the reply filed on 10/22/2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each pressure sensor has a cross section area that is substantially equal to or smaller than a cross section area of the lift pins (claims 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 17-19, 21-25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senzaki et al. (U.S. 2013/0153147; hereinafter Senzaki).
Regarding claim 1, Senzaki discloses a method, comprising:
placing a wafer W (fig. 1) onto a chuck 40 (fig. 1) with lift pins 81 (fig. 1), wherein one or more of the lift pins comprise a pressure sensor (¶0065) configured to measure a pressure exerted by the wafer W (fig. 1, ¶0065);
measuring a first pressure (abstract, claim 1) applied to the one or more lift pins 81 (fig. 1) by the wafer W (fig. 1); lowering the lift pins 81 (fig. 1) to place the wafer W on the chuck 40 (fig. 1), 
applying a first voltage (¶0059) to the wafer W (fig. 1) through the chuck 40; 
processing the wafer; and
removing (e.g. dechuck in ¶0070) the wafer W (fig. 1) from the chuck 40 (fig. 1, ¶0070), wherein removing the wafer comprises: applying a second voltage (¶0070) to the wafer W (fig. 1);
flowing a gas (abstract, ¶0012, ¶0047, ¶0070) over the wafer W (fig. 1) to remove a residual electrostatic charge (abstract, ¶0012, ¶0047, ¶0070); 

in response to the measured second pressure being substantially equal to the first pressure (¶0015, claim 4), raising the wafer W, with the lift pins, above the chuck 40 (fig. 1).
Regarding claim 2, Senzaki discloses that wherein the first voltage has an opposite polarity to the second voltage (abstract, ¶0006, ¶0047 and ¶0070)).
Regarding claim 3, Senzaki discloses that wherein measuring the first pressure (abstract, claim 1) comprises measuring a weight of the wafer W (fig. 1).
Regarding claim 4, Senzaki discloses that wherein measuring the first pressure (abstract, claim 1) comprises resting the wafer W (fig. 1) on the one or more lift pins 81 (fig. 1) above the chuck 40 (fig. 1).
Regarding claim 5, Senzaki discloses that wherein the second pressure (abstract, claim 4) corresponds to an electrostatic force and a weight of the wafer W (fig. 1, ¶0013, ¶0080 and claim 2).
Regarding claim 17, Senzaki discloses a method, comprising:
placing a wafer W (fig. 1) onto a chuck 40 (fig. 1) with lift pins 81 (fig. 1), wherein one or more of the lift pins 81 comprise a pressure sensor (¶0065) configured to measure a pressure exerted by the wafer W (fig. 1, ¶0065);
resting the wafer W (fig. 1) on the lift pins 81 (fig. 1) above the chuck 40 (fig. 1) to measure a first pressure (abstract, claim 1) applied to the one or more lift pins 81 by the wafer W (fig. 1);
lowering the lift pins 81 (fig. 1) to place the wafer W on the chuck 40 (fig. 1); processing the wafer; and
removing (e.g. dechuck in ¶0070) the wafer W (fig. 1) from the chuck 40 (fig. 1), wherein removing the wafer comprises: flowing a gas (abstract, ¶0012, ¶0047 and ¶0070) over the wafer W (fig. 1);

in response to the measured second pressure being substantially equal to the first pressure (¶0015, claim 4), raising the wafer W, with the lift pins 81, above the chuck 40 (fig. 1).
Regarding claim 18, Senzaki discloses that wherein the first pressure (abstract, claim 1) corresponds to a weight of the wafer W (fig. 1) and the second pressure (abstract, claim 4) corresponds to the weight of the wafer and to one or more forces applied to the wafer W (fig. 1, ¶0006, ¶0013, ¶0080 and claim 2).
Regarding claim 19, Senzaki discloses that wherein the one or more forces comprise an electrostatic force, a pressure differential force, or a combination thereof [e.g. Coulomb force, suction force, JR force or Paschen’s law] (¶0006, ¶0013, ¶0080 and claim 2).
Regarding claim 21, Senzaki discloses a method, comprising:
lowering, with lift pins 81 (fig. 1), a wafer W (fig. 1) onto a chuck 40 (fig. 1); 
applying a first voltage (¶0059) to the wafer W through the chuck 40 (fig. 1); 
applying, after processing a wafer, a second voltage to the wafer (¶0070); and 
flowing a gas (abstract, ¶0012, ¶0047 and ¶0070) over the wafer W to remove a residual electrostatic charge (abstract, ¶0012, ¶0047 and ¶0070).
Regarding claim 22, Senzaki discloses the method further comprising: measuring, prior to processing the wafer, a first pressure (abstract, claim 1) applied to the lift pins 81 (fig. 1) by the wafer W (fig. 1);
measuring, after processing the wafer, a second pressure (abstract, claim 4) exerted by the wafer; and in response to the second pressure being substantially equal to the first pressure (¶0015, claim 4), raising, with the lift pins 81 (fig. 1), the wafer above the chuck 40 (fig. 1).

Regarding claim 24, Senzaki discloses wherein measuring the second pressure (abstract, claim 4) comprises measuring one or more forces applied to the wafer W (fig. 1, ¶0006, ¶0013, ¶0080 and claim 2) and a weight of the wafer W (fig. 1).
Regarding claim 25, Senzaki discloses that wherein the one or more forces comprise an electrostatic force, a pressure differential force, or a combination thereof [e.g. Coulomb force, suction force, JR force or Paschen’s law] (¶0006, ¶0013, ¶0080 and claim 2).
Regarding claim 28, Senzaki discloses the method further comprising: measuring, prior to processing the wafer, a first pressure (abstract, claim 1) applied to the lift pins 81 (fig. 1) by the wafer W (fig. 1); measuring, after processing the wafer, a second pressure (abstract, claim 4) exerted by the wafer W (fig. 1); and in response to the second pressure being higher than the first pressure (¶0015, claim 4), re-flowing the gas over the wafer (claim 5).
Regarding claim 29, Senzaki discloses that wherein flowing the gas comprises flowing an inert gas (abstract, ¶0047).
Regarding claim 30, Senzaki discloses that wherein flowing the gas comprises flowing argon (¶0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Senzaki et al. (U.S. 2013/0153147; hereinafter Senzaki).
As discussed in details above, Senzaki substantially discloses all the limitation as claimed above.  Senzaki also discloses that the pressure is measured using a pressure sensor arranged at the rear face of the wafer W (fig. 1, ¶0065) and wherein the pressure sensor has a cross section area and the lift pins 81 has a cross section area (fig. 1).
Senzaki does not disclose the plurality of pressure sensors and pressure sensor has a cross section area that is substantially equal to or smaller than a cross section area of the lift pins.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of pressure sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Moreover, it would have been obvious to one of ordinary skill in the art to use any suitable cross section area of each of the pressure sensor and the lift pin for the device, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Alner, 220 F .2d 454, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 6, 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894